Assignment conferred on a Member
Before we move on to the agenda, there is another announcement that I have to make to you. The Prime Minister of the Czech Republic has informed me of his decision to appoint Mr Jan Zahradil as his representative to the deliberations on the Berlin Declaration, and, more generally, in matters relating to the revival of the constitutional process during the German Presidency. The matter was referred to the Committee on Legal Affairs, pursuant to Rule 4(5) of the Rules of Procedure, which, at its meeting on 19-20 March 2007, came to the conclusion that this office is compatible with the spirit and letter of the Act concerning the election of the representatives of the European Parliament by direct universal suffrage, that there is therefore no conflict of interest, and that Mr Jan Zahradil can continue to exercise his mandate as a Member of this House.